Mr. Justice Phillips delivered the opinion of the court: The claimant, State Bank of Chicago, as executor of Sherman T. Cooper, deceased, presents claim for the refund of inheritance in the sum of $10,992.86. The claimant in its contention for such allowance, presents its case based upon the following facts, viz: That Sherman T. Cooper, a resident of Chicago, Cook county, Illinois, died in Chicago, April 4, 1923, leaving a last will and testament, which was duly admitted to probate in said county, and claimant was appointed executor and as such, qualified and is now acting. October 4, 1923, an order entered by the county judge on the appraisement, fixed the cash value of the property, as shown by a lengthy itemized statement shown in the judge’s order, a copy of which is filed herewith, and found the amount of the inheritance tax due thereon to be $74,176.73 which the executor paid to the county treasurer October 4, 1923. On December 3d, claimant appealed from said order to the county court of said county, and on a hearing the county court entered an order revising the said prior order of the county judge, as shown by copy of the order filed in this case, upon which an order was made fixing the total inheritance tax to be paid to the State of $75,736.65, which less 5%, equaled $71,948.87, which was paid October 4, 1923, as aforesaid. On February 23,1924, Jennie V. Cooper, the widow of said deceased Sherman T. Cooper, filed in the Probate Court of Cook county her renunciation under his will, and by reason, of such renunciation, the property which the parties interested in the estate, were entitled to receive, and the amount of tax payable thereon, were materially changed. That by reason thereof, the claimant on August 13, 1924, filed in the county court of Cook county, its petition for a reappraisement and for a revision of the inheritance tax, and said court on the same date entered an order making such reappraisement and revising such tax; and fixed the total of such tax at $64,164.22, and this sum less 5% the statutory discount, made a net amount so due of $60,956.01. The claimant has filed certified copies of all orders and other proceedings of the court and judge and such other evidence as are necessary to prove its claim. The Attorney General states that he has carefully gone through the pleadings, evidence and all files, and finds the statement of claimant to be true and consents to the allowance of the claim as proven and claimed. By reason of the premises, there has been an overpayment of the inheritance taxes in said estate, as shown by the order of the said county court August 13, 1924, and the claimant is entitled to a refund of tax as follows: Tax actually paid October 4, 1923, (being the sum $75,735.65 as ■ fixed by order of court December 3, 1923, less 5% discount allowed by law), $71,948.87..............................’.. $71,948.87 Net tax, actually due (being the sum of $64,164.22, as fixed by order of the county court August 13, 1923, less 5% discount, allowed by law)........................................... 60,956.01 Over-payment ................................................. $10,992.86 This court finds the claim correctly set forth and fully sustained by the evidence. According an award is made to claimant in the sum of $10,992.86, with interest at 3% from October 4, 1923.